Citation Nr: 0720538	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 2006.  The veteran perfected a 
timely appeal of this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order of October 
2006, the Court granted a Joint Motion for Remand filed by 
both parties to the case, vacated the Board's decision, and 
remanded the matter to the Board for further procedural 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

According to the Joint Motion for Remand, the parties agreed 
that the letter of notification provided to the veteran prior 
to the adjudication of his claim for entitlement to service 
connection for a left knee disability was deficient, thus 
prejudicing his ability to prosecute his claim for VA 
benefits.  Specifically, the letter failed to inform the 
veteran that evidence tending to show a medical nexus to 
service or tending to show continuity of left knee 
symptomatology since service would be helpful to his claim.  
Therefore, upon remand, the veteran must be provided with 
complete notice as to the type of evidence which could help 
prove his claim.  This notice must (1) inform the veteran 
about the information and evidence not of record necessary to 
substantiate the claim, to include the importance of 
demonstrating a connection between his current knee 
disability and service; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).    

The joint motion for remand also requires that the Board 
either obtain the veteran's Social Security records or 
explain why the records are not being obtained.  Review of 
the evidence shows that the veteran was awarded Social 
Security disability benefits as of 2002.  Although it would 
not appear likely that the records his disability award was 
based upon would date back to the veteran's discharge from 
service (going to prove continuity of symptomatology) or 
contain a medical nexus opinion pertaining to the veteran's 
left knee, such remote possibility cannot be excluded.  
Therefore, upon remand, the medical records upon which the 
veteran's Social Security disability award was based along 
with the decision granting the benefits should be obtained 
for review by adjudicators.

Review of the VA medical records contained in the veteran's 
claims file reveals that they are incomplete.  Only reports 
of treatment provided in 2002 and 2003 are of record.  It 
appears that he had been a VA patient for some time prior to 
2002 and it also appears that he continues to receive VA 
medical care.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Following the Court's remand, the Board provided the veteran 
with a letter informing him of the status of his case and 
giving him ninety days in which to submit additional evidence 
and argument.  Within the ninety day limit, the veteran 
submitted further written argument which is responsive to the 
points raised in the joint motion for remand.  He 
specifically did not waive original RO review of this new 
argument.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with a 
notification letter which meets the 
criteria set forth above.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim and the decision awarding such 
benefits.

3.  The RO should obtain all records of VA 
medical treatment for left knee complaints 
afforded to the veteran which are not 
contained in his claims file for inclusion 
in the file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
including the veteran's newly-received 
written argument and the records received 
pursuant to the above requests.  Following 
this review, if the RO determines that 
further action or examination is necessary 
it should be undertaken.  Thereafter, if 
the benefit sought on appeal remains 
denied, the veteran and his attorney should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


